Citation Nr: 1513544	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5.

6.  Entitlement to a rating in excess of 10 percent for varicose veins, left lower extremity.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008 and February 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In March 2013, the Board denied entitlement to (1) service connection for hepatitis C; (2) service connection for a psychiatric disorder, including bipolar disorder; (3) service connection for attention deficit hyperactivity disorder; (4) an application to the claim of entitlement to service connection for right varicose veins; (5) a rating in excess of 10 percent for varicose veins, left lower extremity; (6) an initial rating in excess of 10 percent for tinnitus; and (7) an initial compensable rating for bilateral hearing loss.  At that time, the Board also remanded the issues of entitlement to (1) an initial rating in excess of 10 percent for right lower extremity radiculopathy; (2) an rating in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5; and (3) a TDIU.  The Board notes that while the remanded issues are listed on the title page, they are still under the agency of original jurisdiction's (AOJ) jurisdiction pending the completion of the requested development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in October 2014, on the basis of a Joint Motion for Partial Remand (Joint Motion) from that same month, vacated and remanded part of the Board's decision that denied entitlement to (1) service connection for hepatitis C; (2) a rating in excess of 10 percent for varicose veins, left lower extremity; (3) an initial rating in excess of 10 percent for tinnitus; and (4) an initial compensable rating for bilateral hearing loss.

The issues of entitlement to (1) service connection for hepatitis C; (2) a rating in excess of 10 percent for varicose veins, left lower extremity; and (3) an initial compensable rating for bilateral hearing loss are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The claim for an increased rating for tinnitus arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Additionally, the October 2014 Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was afforded VA examinations in February 2010 and August 2011.  The Veteran's former representative claimed that the Veteran's tinnitus underwent worsening since the February 2010 VA examination.  See Appellant Brief 11 (June 2014).  The Veteran's former representative also claimed that the February 2010 and August 2011 VA examinations are inadequate because they do not provide sufficient and reliable findings as to the severity of hearing loss and tinnitus.  See id. at 9.  

Initially, the Board finds that any worsening since the February 2010 VA examination was captured during the August 2011 VA audiological examination.  As to the second contention, the Board finds that the February 2010 and August 2011 VA examinations provide sufficient and reliable findings regarding the severity of the Veteran's tinnitus.  The August 2011 VA examination provides a thorough description of the nature, severity, and duration of the Veteran's tinnitus.  Moreover, neither the Veteran, who is competent to report the symptoms tinnitus, nor his former representative has noted any manifestations that are not documented in the August 2011 VA examination.  

The Board finds that the examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Veteran has not identified any evidence that remains outstanding and the October 2014 Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met for this claim.  
Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

At a February 2010 VA examination, the Veteran described constant, bilateral tinnitus.  At an August 2011 VA examination, the Veteran describe recurrent ringing in both ears, occurring three times a week and lasting for a minute or longer.  He reported that the ringing disturbs his sleep.  

The October 2014 Joint Motion stated that the Board must consider whether referral for an extraschedular rating is warranted for tinnitus.  The Veteran's service-connected tinnitus results in ringing in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  This is so, even when considered in the aggregate with other service-connected disabilities.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

REMAND

As to hepatitis C, VA examination is needed to determine whether the Veteran has had hepatitis C at any time since VA received his October 2007 claim, if so, whether it is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As to a current disability, a March 7, 2005, VA treatment note shows "elevated LFTs [liver function tests]: unclear etiology. ?hepatitis [sic] (though no considerable rfs except tattoo)" and November 26, 2007, lab results show elevated liver enzymes and reactive hepatitis C virus antibodies.  The Board lacks the requisite medical expertise to determine whether this evidence indicates that the Veteran has had hepatitis C.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As to in-service incurrence, the Veteran contends that he developed hepatitis C during service when his drill instructors and non-commissioned officers spat in his face and eyes, when he received air gun inoculations for overseas travel; or when he received a tattoo in Okinawa.   The Veteran also reported that he used cocaine after service from 1989 to 1990.

In a June 2014 brief to the Court, the Veteran's former representative asserted that the Veteran's hearing loss and varicose veins of the left lower extremity have worsened since his last VA examination in July 2011.  The Veteran's former representative also asserted that the July 2011 VA examination does not address adequately edema, which is contemplated in 38 C.F.R. § 4.104, Diagnostic Code 7120 (2014), under which the Veteran is currently rated.  Indeed, the July 2011 VA examiner noted that the varicose veins resulted in "progressive discomfort" along with cramps and swelling.  The Board finds that the evidence suggests a material change in the disabilities, reexaminations are warranted under 38 C.F.R. § 3.327 (2014).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hepatitis C claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine whether the Veteran has had hepatitis C at any time since October 2007.  The examiner is to address (i) the March 7, 2005, VA treatment note, which shows "elevated LFTs [liver function tests]: unclear etiology. ?hepatitis [sic] (though no considerable rfs except tattoo)" and (ii) the November 26, 2007, lab results, which show elevated liver enzymes and reactive hepatitis C virus antibodies.  

If the examiner concludes that the Veteran has had hepatitis C at any time since October 2007, then the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C is related to the Veteran's active service.  The examiner is to address the Veteran's contentions that he developed hepatitis C during service (i) when his drill instructors and non-commissioned officers spat in his face and eyes, (ii) when he received air gun inoculations for overseas travel; or (iii) when he received a tattoo in Okinawa.  The examiner is also to address any risk factors for hepatitis C, to include the Veteran's reported post-service cocaine use.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination by an audiologist.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's hearing loss.  In addition to dictating objective test results, the examining audiologist is to fully describe the functional effects of any hearing loss.

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the varicose veins claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's varicose veins of the left lower extremity.

The examination report must include a complete rationale for all opinions expressed

4.  Finally, after conducting any other development deemed necessary, including from the prior remand, readjudicate the appeal, to include the issues of entitlement to (1) an initial rating in excess of 10 percent for right lower extremity radiculopathy; (2) an rating in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5; and (3) a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


